JUSTICE HEIPLE, specially concurring: While I join in the rationale and judgment of the majority opinion, I specially concur to emphasize what this opinion does not hold. Specifically, this opinion does not address: (1) whether the common law discovery rule applies to sexual abuse cases arising prior to the 1991 statutory enactment of a discovery rule for such cases (735 ILCS 5/13 — 202.2(b) (West 1994)); and (2) what impact the sudden traumatic event exception (see, e.g., Golla v. General Motors Corp., 167 Ill. 2d 353, 364 (1995)) might pose to any applicable discovery rule for sexual abuse cases where victims claim to have repressed memories of the abuse. The majority opinion sidesteps these issues and affirms the dismissal of the plaintiffs’ complaint because, irrespective of the answers to the above questions, plaintiffs were barred from recovery because the 1991 statute of repose, though subsequently repealed, nevertheless had vested in defendant (cf. Sepmeyer v. Holman, 162 Ill. 2d 249, 253-55 (1994) (holding that defendant had vested right in statute of limitations period notwithstanding that it was subsequently repealed)) and operated to require plaintiffs to file their suit in a reasonable time upon discovery of the injury (Mega v. Holy Cross Hospital, 111 Ill. 2d 416 (1986)). Plaintiffs, however, delayed filing their complaint for two years after discovering the abuse. This was certainly unreasonable given that it resulted in plaintiffs’ complaint being filed 3 years and 10 months after the 12-year repose period had taken effect for purposes of the instant defendant. 177 Ill. 2d at 220. Thus, plaintiffs’ complaint was properly dismissed and, to this extent, I concur.